Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	
	Claims 1-8 and 14-20 (Invention I) is drawn to a method/system, comprising: determining, by the computer processor, time-derivative pressure data based on pressure data regarding a pump system that is performing a hydraulic stimulation operation in a geological region; determining, by the computer processor, a moving average value based on the time- derivative pressure data and a predetermined time window; determining, by the computer processor, a flow rate adjustment for the pump system based on the moving average value, an update interval for adjusting flow rates, and one or more predetermined flow rate rules, wherein a size of the predetermined time window is different from the update interval; and transmitting, by the computer processor and based on the flow rate adjustment, a command to the pump system that changes a flow rate within the hydraulic stimulation operation.
	Claim 9-13 (Invention II) is drawn to a method, comprising: obtaining, by a computer processor, first observation data regarding a hydraulic stimulation environment, wherein the first observation data comprises pressure data and flow rate data regarding a hydraulic stimulation operation; 54PATENT APPLICATION ATTORNEY DOCKET NO. 18733-251001CLIENT REF. NO. SA9251determining, by the computer processor and based on an agent policy and the first observation data, a first action for a pump agent, wherein the pump agent corresponds to a pump system coupled to a wellbore, a fluid control system, and a proppant system, and wherein the first action corresponds to a flow rate adjustment for the pump system; obtaining, by the computer processor, second observation data regarding the hydraulic stimulation environment in response to the pump agent performing the first action; determining, by the computer processor, a reward value for the pump agent based on the second observation data and a reward function; and updating, by the computer processor, the agent policy based on the reward value to produce an updated policy, wherein the updated policy determines one or more actions for the pump agent.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable (MPEP § 806.05(d)).  The inventions are distinct, each from the other because of the following reasons:
In the instant case, 
(1) the subcombination of Invention I does not require the particulars of the subcombination II (italicized) and has utility by itself (underlined features above), and 
(2) the subcombination of Invention II has utility by itself (italicized features above).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention:
the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863